DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed February 24th, 2022 have been entered. Claims 1-2, 4, 6-13, 15-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing and Claim Objection, alongside each and every 112b and 102 Rejection previously set forth in the Non-Final Office Action mailed November 24th, 2022 and are hereby withdrawn in light of their correction. However, applicant's amendments have necessitated additional 112b Rejections as set forth in the pertinent sections hereafter
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitations “a first end” (of the first longitudinal beam) and “a second end” (of the second longitudinal beam) are recited. There is confusing antecedent basis for the limitation as “a first end” (of the first longitudinal beam) and “a second end” (of the second longitudinal beam) has already been recited in claim 1. There appears to be redundant limitations between claim 1 and 10 that are a product of amending the subject matter of claim 10 into claim 1. It is respectfully recommended to cancel from claim 10 the limitation “each first longitudinal beam has a first end rotatably connected to a second end of one corresponding second longitudinal beam”.
Regarding claims 12 and 20, the limitation “a thickness of one of the first support bracket or the second support bracket” has previously been recited in claim 1 (and 13) and presents confusing antecedent basis as to whether it is the same thickness (only as thick as one of the first or second brackets), or a different thickness (such as the alternate of the first and second such that it is the sum of both). For the purposes of examination, the limitation is construed to read as “the thickness of one of the first support bracket or the second support bracket”.
Furthermore, with regard to claim 12 and 20, it’s unclear what the subject matter of claim 12 (and 20) is availing to the invention as applicant has previously defined the first and second bed parts to have a first and second platform section respectively in claim 1 and 13 (such platforms being understood to be a flat portion or similar planar element with a definitive thickness to them as a consequence of being a physical body) and folded/laid into each other. It’s unclear what necessarily the claim as a whole is attempting to claim that has not been necessitated by claim 1 (and 13) already. Explanation is respectfully requested or elsewise cancellation of the subject matter is respectfully recommended.
Regarding claim 16, the limitation “the two first longitudinal beams is less than a lateral distance between the two second longitudinal beams” is recited. There is some confusing antecedent basis as to “the two” (of first/second longitudinal beams) as only “at least one” (first/second longitudinal beam) has been previously disclosed in claim 13. While two can be of ‘at least one’, it’s not immediately clear if ‘the two’ is of ‘the at least one’ or could be “the two” (first/second longitudinal beams) additive to the at least one. For the purposes of examination, “the two” and claim 16 is construed to read/be understood as “the at least one first longitudinal beam comprises two first longitudinal beams, the at least one second longitudinal beam comprises two second longitudinal beams”, where the two (first/second longitudinal beams) are of and the same as the at least one first/second longitudinal beams.
Regarding claim 17, the limitations “the two spaced second longitudinal beams, each first {two} longitudinal beam defines an avoidance cutout, and the lateral beam between the two spaced second longitudinal beams…to avoid interference between the first longitudinal beam” are recited. In consideration that the antecedent basis issue of the immediate prior paragraph is addressed, there remains an antecedent basis issue as to “the first longitudinal beam”. In the manner the claim is written, it is unclear if “the first longitudinal beam” is ‘respective’ of ‘each first longitudinal beam’, or solely one or the other arbitrarily of the two first longitudinal beams. For the purposes of examination, the limitation “between the first longitudinal beam” is construed to read as “between the respective first longitudinal beam”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Pub. No. 20200214463); hereafter "Xie", in view of Brindisi (U.S. Pat. No. 3121237). It is considered that the information pertinent and disclosed in FIG. 10 and 11 of Xie has been appropriately disclosed in the previously filed provisional applications 62/796154 and 62/796172 both filed January 24th, 2019
Regarding claim 1, Xie discloses (FIGS. 1, 6, 10, and 11) a bed with multiple bed parts (as illustrated in FIG. 10), comprising: 
a first bed part (correspondent to 181/182; FIG. 1 and 110/272; FIG. 10) comprising a first platform section (correspondent to 181/182; FIG. 1 and 110; FIG. 10) and a first support bracket (correspondent to 111/112/272; FIG. 10) mounted at an underside of the first platform section (as illustrated in FIG. 10); and 
a second bed part (correspondent to 183/184/185; FIG. 1, and 120/271; FIG. 10) connected to the first bed part (through 273 as illustrated in FIG. 10), the second bed part comprising a second platform section (correspondent to 183/184/185; FIG. 1 and 120; FIG. 10) and a second support bracket (correspondent to 121/122/273; FIG. 10) mounted at an underside of the second platform section (as illustrated in FIG. 10), wherein the second platform section and the first platform section cooperatively form a platform of the bed for supporting a load (as illustrated in FIG. 1 and 10), the platform defining a longitudinal direction, a thickness direction, and a lateral direction perpendicular to the longitudinal direction and the thickness direction (As illustrated in FIGS. 1 and 10), the first platform section and the second platform section arranged in the longitudinal direction (as illustrated in FIG. 1); 
wherein the first support bracket includes at least one first longitudinal beam (111/112; FIG. 10) extending in the longitudinal direction, the second support bracket includes at least one second longitudinal beam (121/122; FIG. 10) extending in the longitudinal direction, the at least one first longitudinal beam of the first support bracket and the at least one second longitudinal beam of the second support bracket are arranged in the lateral direction to avoid interferences between the first support bracket and the second bracket when the first bed part and the second bed part are laid to each other in a folded state (as illustrated in FIGS. 10 and 11; 272 and 271 are offset arranged, ensuring the first and second support brackets avoid interference when laid to other), with the first support bracket and the second support bracket being {configured to be} laid into each other and sandwiched between the first platform section and the second platform section in the folded state (As illustrated in FIG. 6 and 11, the first and second support brackets are laid into each other and are sandwiched between the first platform section and the second platform section at the center therebetween), 
wherein each first longitudinal beam has a first end (correspondent to 272; FIG. 10) rotatably connected to a second end (correspondent to 271; FIG. 10) of one corresponding second longitudinal beam (as illustrated in FIG. 10) directly with the first end being misaligned with the second end in the longitudinal direction (as illustrated in FIG. 10).
However, Xie does not disclose wherein the first and second longitudinal beams (of at least one or more) are offset arranged such that in the folded state the first and second longitudinal beams are overlapped in the thickness direction and a distance between inner surfaces of the folded first and second platform sections is substantially equal to a thickness of the first support bracket or the second support bracket.
Regardless, Brindisi teaches (FIGS. 1-3) a bedding arrangement made of multiple parts (as illustrated in FIGS. 1-3) where the bed is rotatably coupled and comprises at least a first bed part (correspondent to 18; FIG. 2) and a second bed part (correspondent to 20; FIG. 2), where there are two first longitudinal beams (longitudinally disposed rods of 18; FIG. 2) and two second longitudinal beams (longitudinally disposed rods/beams of 20; FIG. 2) are offset arranged (as illustrated in FIGS. 1 and 2) such that in the folded state (as illustrated in FIG. 1) the first and second longitudinal beams are overlapped in the thickness direction (as illustrated in FIG. 1) and a distance between inner surfaces of the folded first and second platform sections is substantially equal to a thickness of the first support bracket or the second support bracket (as illustrated in FIG. 1) wherein a lateral distance between the two first longitudinal beams (correspondent 18; FIG. 2) is less than a lateral distance between the two second longitudinal beams (correspondent 20; FIG. 2; as illustrated in FIGS. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the offset arrangement and lateral distance between the two first longitudinal beams being less than a lateral distance between the two second longitudinal beams, alongside the avoidance cutout provided (through 44; FIG. 2) as Brindisi demonstrates (FIGS. 1-3) into the assembly/configuration of Xie (As illustrated in FIGS. 1-3, and 10-11). Where the results would have been predictable as both Brindisi and Xie are concerned with folding up bedding arrangements in the longitudinal direction (or otherwise possessing a lateral axis of rotational coupling). Wherein advantageously, the simpler folding/lay-in construction of Brindisi (as illustrated in FIG. 2; about 54) being incorporated into Xie would result in a simpler product to manufacture due to fewer joints to assemble, and would further extend the longevity of the device by reducing joints and linkages in the system. It is to be understood the avoidance cutout of Brindisi is incorporated in the combination proposed above to accommodate the more tightly closeable nature of the combination of Xie in view of Brindisi in a manner similar to the lateral beam of Brindisi (about the bar nearest arrow 20; FIG. 2) accommodated in the avoidance cutout (about 44; FIG. 2).
For the sake of conciseness, the Rejections hereafter are to be understood to refer to the Xie reference unless otherwise clarified in the preamble or elsewhere in the body of the Rejection itself.
Regarding claim 2, Xie in view of Brindisi discloses (FIGS. 9D, 10, and 11) the bed of claim 1, wherein in the folded state where the first bed part and the second bed part are laid to each other (as illustrated in FIG. 11), with the first support bracket and the second support bracket are laid into each other (as illustrated in FIGS. 9D and 11) and sandwiched between the first platform section and the second platform section (As illustrated between FIGS. 9D and 11).
Regarding claim 4, Xie in view of Brindisi discloses (FIGS. 9A) the bed of claim 1, wherein the first bed part and the second bed part are connected by at least one connecting bar (278/279; FIG. 9A) extending in the longitudinal direction (as illustrated in FIG. 9A), and the at least one connecting bar includes a first bar portion (279; FIG. 9A) detachably connected to the first support bracket (through 271c; FIG. 9A) and a second bar portion (278; FIG. 9A) detachably connected to the second support bracket (through 278a/276a; FIG. 9A).
Regarding claim 6, Xie in view of Brindisi discloses (Xie: FIGS. 10; Brindisi: FIGS. 1-2) the bed of claim 1, wherein the at last one first longitudinal beam includes two first longitudinal beams (111 and 112; FIG. 10) spaced along the lateral direction (as illustrated in FIG. 10 and as set forth in the combination of claim 1 prior), the at least one second longitudinal beam includes two second longitudinal beams (121 and 122; FIG. 10) spaced along the lateral direction (as illustrated in FIG. 10), and a lateral distance between the two first longitudinal beams is less than a lateral distance between the two second longitudinal beams (as set forth in the combination of claim 1 with deference to Brindisi: FIGS. 1-2) so that the first ends are respectively connected at inner sides of the second ends (as illustrated in FIG. 10 and set forth in the combination of claim 1 prior).
Regarding claim 7, Xie in view of Brindisi discloses (Xie: FIGS. 3; Brindisi: FIG. 1-2) the bed of claim 6, wherein a lateral beam (Xie: connected to 265; FIG. 3) is connected between the two spaced second longitudinal beams (Xie: as illustrated in FIG. 3), each first longitudinal beam defines an avoidance cutout (Brindisi: about 44; FIG. 2; as set forth in claim 1 prior), and the lateral beam between the two spaced second longitudinal beams is configured to be received in the avoidance cutout to avoid interference between the first longitudinal beam and the lateral beam in the thickness direction (Brindisi: as illustrated between FIGS. 1-2) when the first support bracket and the second support bracket are laid into each other. As set forth in claim 1 prior, the avoidance cutout is incorporated into the combination of Xie and Brindisi such that a lateral beam is accommodated therein to achieve the beneficial collapsibility of Brindisi and overall simplify the construction of Xie.
Regarding claim 9, Xie in view of Brindisi discloses (FIGS. 2, 3, 6, and 10) the bed of claim 1, wherein a first actuator (140; FIG. 3) is connected between the first platform section and the first support bracket (as illustrated in FIG. 3), for driving the first platform section to move relative to the first support bracket (as illustrated in FIG. 2), a second actuator (160; FIG. 3) is connected between the second platform section and the second support bracket (as illustrated in FIG. 3), for driving the second platform section to move relative to the second support bracket (as illustrated in FIG. 2), and the first actuator and the second actuator are offset-arranged in the lateral direction (as illustrated between FIGS. 2, 6, and 10).
Regarding claim 10, Xie in view of Brindisi discloses (Xie: FIGS. 1-4, 6, and 10; Brindisi: FIGS. 1-2) the bed of claim 9, wherein the first support bracket includes two spaced first longitudinal beams (Xie: 111/112; FIG. 10) and a plurality of first lateral beams (as illustrated within 110; FIGS. 3, 6, and 10) connected between the two first longitudinal beams (as illustrated in FIGS. 3, 6, and 10), the second support bracket includes two spaced second longitudinal beams (121/122; FIG. 10) and a second lateral beam (121; FIG. 4) connected between the two second longitudinal beams (as illustrated in FIG. 4, 6, and 10), each first longitudinal beam has {the} first end (correspondent to 272; FIG. 10) rotatably connected to {the} second end (correspondent to 271; FIG. 10) of one corresponding second longitudinal beam (as illustrated in FIG. 10), the first end connected at an inner side of the second end (as illustrated in FIG. 10; and as understood through the combination of Brindisi as set forth in claim 1 above, illustrated in FIGS. 1-2); 
wherein the first platform section includes a first flat plate portion (182; FIG. 1) adjacent the second platform section (as illustrated in FIGS. 1 and 3) and a backrest portion (181; FIG. 1) rotatably connected with the first flat plate portion and away from the second platform section (as illustrated between FIGS. 1 and 2), and the first actuator (140; FIG. 3) has one end rotatably connected to one of the first lateral beams (through 145; FIG. 3) and another opposite end rotatably connected to the backrest portion (through 144; FIG. 3); and 
wherein the second platform section includes a second flat plate portion (183; FIG. 1) adjacent the first flat plate portion (As illustrated in FIG. 1), a thigh support portion (184; FIG. 1) rotatably connected to the second flat plate portion (as illustrated between FIGS. 1 and 2), and a leg support portion (185; FIG. 1) rotatably connected to the thigh support portion (As illustrated between FIGS. 1 and 2), and the second actuator has one end rotatably connected to the second lateral beam (through 165; FIG. 3) and another opposite end rotatably connected to the thigh support portion (through 163; FIG. 3).
Regarding claim 11, Xie in view of Brindisi discloses (Xie: FIGS. 3, 6, and 10; Brindisi: FIGS. 1-3) the bed of claim 1, wherein the first support bracket includes two spaced first longitudinal beams (Xie: 111 and 112; FIG. 3) extending in the longitudinal direction (as illustrated in FIGS. 3, 6, and 10), the second support bracket includes two spaced second longitudinal beams (121 and 122; FIG. 3) extending in the longitudinal direction, and the two first longitudinal beams are entirely offset-arranged with respect to the two second longitudinal beams in the lateral direction (as previously set forth in claim 1 above with deference to Brindisi: FIGS. 1-3).
Regarding claim 12, Xie in view of Brindisi discloses (Brindisi: FIGS. 1 and 2; Brindisi: FIG. 1) the bed of claim 1, wherein the overall thickness of the bed after the first bed part and the second bed part are laid to each other is approximately equal to a sum of a thickness of the first platform section, a thickness of second platform section, and a thickness of one of the first support bracket and the second support bracket. Wherein the combination of Xie and Brindisi (as previously set forth in claim 6) would create a folding/lay-in configuration analogous to FIG. 1 in Brindisi wherein the first platform section (analogous with the platform section of 18; FIG. 2) the second platform section (analogous with the platform section of 20; FIG. 2) and one of the first/second support brackets (analogous with the end about 54 and the frames of 18 and 20; FIG. 2) forms the overall thickness of the bed after the parts are folded together as similarly demonstrated in FIG. 1 of Brindisi.
Regarding claim 13, Xie discloses (FIGS. 1, 6, 10, and 11) a bed with multiple bed parts (as illustrated in FIG. 10), the bed defining a longitudinal direction a thickness direction, and a lateral direction perpendicular to the longitudinal direction and the thickness direction (As illustrated in FIGS. 1 and 10), the bed comprising: 
a first bed part (correspondent to 181/182; FIG. 1 and 110/272; FIG. 10) comprising a first platform section (correspondent to 181/182; FIG. 1 and 110; FIG. 10) and a first support bracket (correspondent to 111/112/272; FIG. 10) mounted to the first platform section (as illustrated in FIG. 10), the first support bracket including at least one first longitudinal beam extending in the longitudinal direction; and 
a second bed part (correspondent to 183/184/185; FIG. 1, and 120/271; FIG. 10) configured to be laid to the first bed part (through 273 as illustrated in FIG. 10 and 11), the second bed part comprising a second platform section (correspondent to 183/184/185; FIG. 1 and 120; FIG. 10) configured to be laid substantially parallel to the first platform section (as illustrated in FIGS. 6 and 11) and a second support bracket (correspondent to 121/122/273; FIG. 10) mounted to the second platform section and configured to be laid to the first support bracket in the folded state (as illustrated in FIGS. 6 and 11), the first support bracket and the second support bracket being sandwiched between the first platform section and the second platform section (As illustrated in FIG. 6 and 11, the first and second support brackets are laid into each other and are sandwiched between the first platform section and the second platform section at the center therebetween) in the folded state, the second support bracket including at least one second longitudinal beam extending in the longitudinal direction, the at least one first longitudinal beam of, the first support bracket and the at least one second longitudinal beam of the second support bracket being arranged in the lateral direction to avoid interferences between the first support bracket and the second bracket (as illustrated in FIGS. 10 and 11; 272 and 271 are offset arranged, ensuring the first and second support brackets avoid interference when laid to each other); 
wherein the first bed part is connectable to the second bed part to form a complete bed (through 273 as illustrated in FIGS. 10 and 11), and wherein the second platform section and the first platform section cooperatively form a platform of the bed for supporting a load when the first bed part is connected to the second bed part to form the complete bed (as illustrated in FIG. 1),
wherein each first longitudinal beam has a first end (correspondent to 272; FIG. 10) rotatably connected to a second end (correspondent to 271; FIG. 10) of one corresponding second longitudinal beam (as illustrated in FIG. 10) directly with the first end being misaligned with the second end in the longitudinal direction (as illustrated in FIG. 10).
However, Xie does not disclose wherein the first and second longitudinal beams (of at least one or more) are offset arranged such that in the folded state the first and second longitudinal beams are overlapped in the thickness direction and a distance between inner surfaces of the folded first and second platform sections is substantially equal to a thickness of the first support bracket or the second support bracket.
Regardless, Brindisi teaches (FIGS. 1-3) a bedding arrangement made of multiple parts (as illustrated in FIGS. 1-3) where the bed is rotatably coupled and comprises at least a first bed part (correspondent to 18; FIG. 2) and a second bed part (correspondent to 20; FIG. 2), where there are two first longitudinal beams (longitudinally disposed rods of 18; FIG. 2) and two second longitudinal beams (longitudinally disposed rods/beams of 20; FIG. 2) are offset arranged (as illustrated in FIGS. 1 and 2) such that in the folded state (as illustrated in FIG. 1) the first and second longitudinal beams are overlapped in the thickness direction (as illustrated in FIG. 1) and a distance between inner surfaces of the folded first and second platform sections is substantially equal to a thickness of the first support bracket or the second support bracket (as illustrated in FIG. 1) wherein a lateral distance between the two first longitudinal beams (correspondent 18; FIG. 2) is less than a lateral distance between the two second longitudinal beams (correspondent 20; FIG. 2; as illustrated in FIGS. 1-3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the offset arrangement and lateral distance between the two first longitudinal beams being less than a lateral distance between the two second longitudinal beams, alongside the avoidance cutout provided (through 44; FIG. 2) as Brindisi demonstrates (FIGS. 1-3) into the assembly/configuration of Xie (As illustrated in FIGS. 1-3, and 10-11). Where the results would have been predictable as both Brindisi and Xie are concerned with folding up bedding arrangements in the longitudinal direction (or otherwise possessing a lateral axis of rotational coupling). Wherein advantageously, the simpler folding/lay-in construction of Brindisi (as illustrated in FIG. 2; about 54) being incorporated into Xie would result in a simpler product to manufacture due to fewer joints to assemble, and would further extend the longevity of the device by reducing joints and linkages in the system. It is to be understood the avoidance cutout of Brindisi is incorporated in the combination proposed above to accommodate the more tightly closeable nature of the combination of Xie in view of Brindisi in a manner similar to the lateral beam of Brindisi (about the bar nearest arrow 20; FIG. 2) accommodated in the avoidance cutout (about 44; FIG. 2).
For the sake of conciseness, the Rejections hereafter are to be understood to refer to the Xie reference unless otherwise clarified in the preamble or elsewhere in the body of the Rejection itself.
Regarding claim 15, Xie in view of Brindisi discloses (FIGS. 9A) the bed of claim 13, wherein the bed comprises at least one connecting bar (278/279; FIG. 9A) for connecting the first bed part and the second bed part (as illustrated in FIG. 9A), the at least one connecting bar includes a first bar portion (279; FIG. 9A) configured to be detachably connected to the first support bracket (through 271c; FIG. 9A) and a second bar portion (278; FIG. 9A) configured to be detachably connected to the second support bracket (through 278a/276a; FIG. 9A).
Regarding claim 16, Xie in view of Brindisi discloses (Xie: FIGS. 10; Brindisi: FIGS. 1-2) the bed of claim 13, wherein a lateral distance between the two first longitudinal beams is less than a lateral distance between the two second longitudinal beams (as set forth in the combination of claim 13 with deference to Brindisi: FIGS. 1-2) so that the first ends are respectively connected at inner sides of the second ends (as illustrated in FIG. 10 and set forth in the combination of claim 13 prior).
Regarding claim 17, Xie in view of Brindisi discloses (Xie: FIGS. 3; Brindisi: FIG. 2) the bed of claim 16, wherein a lateral beam (Xie: connected to 265; FIG. 3) is connected between the two spaced second longitudinal beams is connected between the two spaced second longitudinal beams (Xie: as illustrated in FIG. 3), each first longitudinal beam defines an avoidance cutout (Brindisi: about 44; FIG. 2; as set forth in claim 16 prior), and the lateral beam between the two spaced second longitudinal beams is configured to be received in the avoidance cutout to avoid interference between the first longitudinal beam and the lateral beam in the thickness direction when the first support bracket and the second support bracket are laid into each other. As set forth in claim 13 prior, the avoidance cutout is incorporated into the combination of Xie and Brindisi such that a lateral beam is accommodated therein to achieve the beneficial collapsibility of Brindisi and overall simplify the construction of Xie.
Regarding claim 18, Xie in view of Brindisi discloses (FIGS. 2, 3, 6, and 10) the bed of claim 13, wherein a first actuator (140; FIG. 3) is connected between the first platform section and the first support bracket (as illustrated in FIG. 3), for driving the first platform section to move relative to the first support bracket (as illustrated in FIG. 2), a second actuator (160; FIG. 3) is connected between the second platform section and the second support bracket (as illustrated in FIG. 3), for driving the second platform section to move relative to the second support bracket (as illustrated in FIG. 2), and the first actuator and the second actuator are offset-arranged in the lateral direction and are configured to be sandwiched between the first platform section and the second platform section when the first platform section and the second platform section are laid to each other (as illustrated between FIGS. 2, 6, and 10).
Regarding claim 19, Xie in view of Brindisi discloses (Xie: FIGS. 3, 6, and 10) the bed of claim 13, wherein the first support bracket includes two spaced first longitudinal beams (Xie: 111 and 112; FIG. 3) extending in the longitudinal direction (as illustrated in FIGS. 3, 6, and 10), the second support bracket includes two spaced second longitudinal beams (121 and 122; FIG. 3) extending in the longitudinal direction, and the two first longitudinal beams are entirely offset-arranged with respect to the two second longitudinal beams in the lateral direction (as previously set forth in claim 13 above with deference to Brindisi: FIGS. 1-3).
Regarding claim 20, Xie in view of Brindisi discloses (Brindisi: FIGS. 1 and 2) the bed of claim 13, wherein the overall thickness of the bed after the first bed part and the second bed part are laid to each other is approximately equal to a sum of a thickness of the first platform section, a thickness of second platform section, and a thickness of one of the first support bracket and the second support bracket. Wherein the combination of Xie and Brindisi (as previously set forth in claim 13) would create a folding/lay-in configuration analogous to FIG. 1 in Brindisi wherein the first platform section (analogous with the platform section of 18; FIG. 2) the second platform section (analogous with the platform section of 20; FIG. 2) and one of the first/second support brackets (analogous with the end about 54 and the frames of 18 and 20; FIG. 2) forms the overall thickness of the bed after the parts are folded together as similarly demonstrated in FIG. 1 of Brindisi.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Brindisi in further view of itself.
Regarding claim 8, Xie in view of Brindisi discloses (Xie: FIGS. 3, 6, and 10; Brindisi: FIG. 2) the bed of claim 7, wherein the first support bracket includes a plurality of first lateral beams (as illustrated within 110; FIGS. 3, 6, and 10) connected between the two first longitudinal beams (as illustrated in FIGS. 3, 6, and 10), the lateral beam connected between the two spaced second longitudinal beams is a second lateral beam (as illustrated in FIG. 3), and an outmost one of the plurality of first lateral beams is configured to be located outside the second lateral beam in the longitudinal direction after the first support bracket and the second support bracket are laid into each other (as understood between FIGS. 3 and 6/10 and 11).
However, Xie does not explicitly disclose wherein the second longitudinal beam has a longitudinal length less than that of the first longitudinal beam.
Regardless, Xie (in view of Brindisi) discloses the claimed invention except for the second longitudinal beam having a smaller length than the first longitudinal beam.  It would have been obvious matter of design choice to have made the second longitudinal beam have a smaller length than the first longitudinal beam, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). The results would have been predictable as Xie already discloses the lengths of the two segments are disparate (as eminently demonstrated in FIG. 6). Where there is further a lack of criticality to the particular proportion of length between the two, where in paragraph 0049, applicant only states that the length of the second longitudinal beams is less than the first, and in paragraph 0050, applicant further states “the longitudinal length of the second longitudinal beam 40 may be greater than that of the first longitudinal beam 36”. Therefore it would have been obvious to one of ordinary skill in the art before the application was effectively filed to have made the longitudinal length of the first longitudinal beams longer than the second longitudinal beams.
Response to Arguments
Applicant’s arguments, see Remarks (pages 11-16), filed February 24th, 2022, with respect to Drawing Objections, Claim Objections, alongside 112b and 102 Rejections have been fully considered and are persuasive.  The Drawing Objections, Claim Objections, alongside 112b and 102 Rejections of November 24th, 2022 has been withdrawn.
However, additional 112b Rejections are necessitated in light of applicant’s amendments to the claims that introduce antecedent basis and clarity issues 
Applicant's arguments filed February 24th, 2022 have been fully considered but they are not persuasive. Particularly with regard to rationales of 103 Rejections (Remarks: pages 16-21) Examiner is not persuaded presently by applicant’s arguments.
While examiner agrees Xie alone no longer anticipates or makes obvious applicant’s invention, the combination of Xie in view of Brindisi appears to make obvious the amended subject matter of applicant’s invention.
Applicant alleges (Remarks: page 16) that Brindisi fails to make up the deficiency of Xie, as Brindisi illustrates an aligned longitudinal beams 20/18 in FIG. 3. However, FIGS. 1 and 2 clearly and eminently demonstrate that 18 is connected to 20 by a direct and common pivotable connection through 54, where 18 is eminently illustrated folding up inside of 20 in FIG. 1 (and is no longer in view in FIG. 2). While 18 and 20 may straighten out analogous to applicant’s FIGS. 1, 3-4, and 8, Brindisi necessitates the overlapping of the first and second longitudinal beams/brackets by a direct connection therebetween. Furthermore, close inspection of FIG. 3 clearly appears to avail a larger width of 20 comparatively to 18, which is corroborative with FIGS. 1 and 2 which illustrate 18 folding up inside of 20.
Furthermore, regarding the combination of Brindisi into Xie, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Where in the instant combination, the overlapping and tighter collapsibility of Brindisi (a bedding arrangement) is incorporated into Xie’s (also a bedding arrangement) collapsibility, by simplifying the construction of the bracket/longitudinal beams (with availing avoidance cutouts for components as Brindisi clearly demonstrates) Xie becomes a more tightly collapsible bedding arrangement and extends it’s longevity by simplifying the linkages of Xie analogous to Brindisi and thereby reducing torque generating forces that would be incurred by the cantilever like arrangments of FIG. 10 in Xie. It is considered that the type of bedding (U or Z; with legs or without) is irrelevant as the combination is focused on a pivoting junction between collapsible bedding arrangements (about 273 in Xie; about 54 in Brindisi). 
Therefore, Examiner respectfully is not presently persuaded that the combination of Xie and Brindisi does not make obvious applicant’s invention.
With regard to matters addressed on claim 6 (Remarks: page 17), applicant again alleges that Brindisi fails to disclose longitudinal beams of misaligned arrangement and lateral distances therebetween differing. However, Examiner respectfully points out again that FIGS. 1 and 2 eminently demonstrate longitudinal beams correspondent 18 are folding up inside of longitudinal beams correspondent 20, and to facilitate such an arrangement of folding up into and out of view (between FIGS. 1 and 2) would necessitate beams 18 possess a lateral distance therebetween lesser than a lateral distance between beams 20.
Therefore, Examiner respectfully is not presently persuaded that the combination of Xie and Brindisi does not make obvious applicant’s invention.
With regard to matters addressed on claim 7 (Remarks: page 18-21) applicant alleges that Brindisi fails to provide an avoidance cutout along the longitudinal beams of the first bed part/bracket. However, Examiner respectfully disagrees as Brindisi clearly and eminently avails an avoidance cutout through 44 along 18 that accommodates the lateral beams of 20 thereabove as eminently demonstrated in FIG. 1 and conveyed through FIG. 2. This is logical as Brindisi’s beam 18 collapses and folds into and inside beams 20, thereby compacting the collapsible form and is necessitated for similar sized or otherwise would-be impacting elements (as clearly demonstrated in FIG. 1). Such considerations are contemplated as incorporated in the combination of Xie in view of Brindisi in claims 1 and 13 alongside the simplifying construction of a direct and misaligned connection about a common point (analogous to Brindisi’s 54; FIGS. 1-2) to accommodate any would-be impugning or abutting elements that could manifest in the combination of Xie in view of Brindisi.
Therefore, Examiner respectfully is not presently persuaded that the combination of Xie and Brindisi does not make obvious applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/3/2022